U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-24185 CHINA AOXING PHARMACEUTICAL COMPANY, INC. (Name of Small Business Issuer in its Charter) Florida 65-0636168 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 444 Washington Blvd., Unit 2424, Jersey City, NJ 07310 (Address of Principal Executive Offices) Issuer's Telephone Number: (201) 420-1075 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoX APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: November 14, 2007 Common Stock: 40,595,507 shares Transitional Small Business Disclosure Format (check one):Yes
